      Case 1:19-cv-03428-MKV-BCM Document 75 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     10/29/20
 PACIFIC CONTROLS INC.,
               Plaintiff,                               19-CV-3428 (MKV) (BCM)
        -against-                                       ORDER
 CUMMINS INC.,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Court conducted a telephonic discovery conference on October 29, 2020. For the
reasons stated on the record during the conference, defendant Cummins Inc.'s letter-motion dated
September 18, 2020 (Dkt. No. 62) is GRANTED IN PART as follows:

   1. Greenstar Technologies LLC (Greenstar) shall promptly produce documents (which may
      include a sworn statement at Greenstar's option) sufficient to show the components and
      functionality of Greenstar's "IntelliCommand" product in late 2016 and/or early 2017.

   2. Greenstar shall promptly produce documents sufficient to show whether it sold, produced,
      or had available for sale any other products from late 2016 through 2018, and if so, the
      components and functionality of such product(s).

   3. Plaintiff Pacific Controls Inc. (PCI) shall promptly produce documents sufficient to show
      the nature of the transactions recorded as "sales" to Greenstar in 2017, 2018, and 2019.

   4. Plaintiff shall produce documents sufficient to identify the PCI employees who transitioned
      in 2016 from PCI to Jones Lang LaSalle Americas, Inc., and the dates on which they left.

       The Clerk of Court is respectfully directed to close the letter-motion at Dkt. No. 62.

Dated: New York, New York
       October 29, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
